Name: 79/1038/EEC: Commission Decision of 23 November 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'KEITHLEY Precision Nanovolt DC Amplifier, model 140'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-12-13

 Avis juridique important|31979D103879/1038/EEC: Commission Decision of 23 November 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'KEITHLEY Precision Nanovolt DC Amplifier, model 140' Official Journal L 318 , 13/12/1979 P. 0046 - 0046 Greek special edition: Chapter 02 Volume 8 P. 0016 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 23 NOVEMBER 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' KEITHLEY PRECISION NANOVOLT DC AMPLIFIER , MODEL 140 ' ( 79/1038/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 14 MAY 1979 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' KEITHLEY PRECISION NANOVOLT DC AMPLIFIER , MODEL 140 ' FOR USE IN THE FIELD OF RESEARCH INTO THERMAL STRESSES AT LOW TEMPERATURES , AND IN PARTICULAR TO DETERMINE DISLOCATIONS IN METALS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 11 OCTOBER 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A LINEAR AMPLIFIER ; WHEREAS IN VIEW OF ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS ITS GREAT PRECISION AND THE SMALLEST ZERO DRIFT IN THE NANOVOLT MEASUREMENT FIELD AND THE USE TO WHICH IT IS PUT , THIS APPARATUS IS SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE APPARATUS ' TE 925 ' MANUFACTURED BY TEKELEC AIRTRONIC , 6 , RUE L . PASTEUR , 92100 BOULOGNE/FRANCE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' KEITHLEY PRECISION NANOVOLT DC AMPLIFIER , MODEL 140 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 NOVEMBER 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION